In a derivative, representative stockholders’ action, order granting stay modified by adding to the first ordering paragraph after the words “ are not discontinued ” the words “ or otherwise finally disposed of; ” by adding after the words “ the moving defendants stipulate to ” the words “ consent to; ” and by adding at the end of said paragraph the words “ without prejudice to an application by plaintiff for leave to intervene in the Leech or Mintzer action.” As thus modified, the order, in so far as appealed from, is affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Cars-well, Adel and Taylor, JJ., concur.